Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 1 of 8




           EXHIBIT 19
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 1 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 2 of 8


    Discover Thomson Reuters                                   Directory of sites     Login   Contact   Support


                               Business   Markets   World   Politics     TV         More




      U.S.    AUGUST 3, 2012 / 5:40 PM / 7 YEARS AGO




      Tuna companies to pay $3.3
      million to settle skimping claims
      Marty Graham                                                         3 MIN READ




      SAN DIEGO (Reuters) - Three of the largest U.S. sellers of canned
      tuna have agreed to pay $3.3 million collectively to settle civil claims
      brought by three California counties over complaints the companies
      put less fish in their cans than represented on their labels.

      StarKist, Chicken of the Sea and Bumble Bee brands of canned tuna
      contained more liquid and less tuna than stated on their cans,
      according to a lawsuit and settlement both filed Thursday by district
      attorneys for Marin, Riverside and San Diego counties.

      The companies cooperated fully in an investigation stemming from
      the complaint and in reaching the settlement, the prosecutors said.
      The inquiry into complaints of tuna under-filling began in 2010, San
      Diego County Deputy District Attorney Gina Darvas said.




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...             7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 2 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 3 of 8


      “The California Department of Food and Agriculture has a division
      of measurement standards, and they look at short weights, among
      other things,” Darvas said. “Someone had an anecdotal feeling there
      was less tuna in cans, and they looked into it.”

      The shortages were found in tuna packed in vegetable broth,
      prosecutors said. No liability was admitted by the tuna canners in
      the settlement.


      ADVERTISEMENT




      “It’s not necessarily intentional,” Darvas said. “They get a little
      sloppy on keeping up with calibrating their weighing equipment, and
      we occasionally have to provide an incentive that they play by the
      rules.”

      Calls for comment to StarKist, Chicken of the Sea and Bumble Bee
      were not immediately returned on Friday.

      The National Fisheries Institute, whose membership includes the
      three tuna canners, said the problem is the weighing standard used
      by the federal Food and Drug Administration.

      “The dispute centered around the FDA’s 55-year-old pressed weight
      standard. Rather than litigate against an outdated standard, the
      companies will continue their own efforts with FDA towards
      establishing a more modern, consistent and reliable standard of



https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...   7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 3 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 4 of 8


      measurement that can be easily understood and verified by
      consumers,” the group said in a written statement.

      The settlement includes $969,500 to be paid to each county’s
      consumer protection division, $300,000 worth of canned tuna to be
      donated to California Food Banks, plus investigation costs, Darvas
      said.

      “It would be impossible to identify and compensate everyone who
      has purchased the cans of tuna that were light,” Darvas said, noting
      that tuna is a staple in most households. “So we found a good
      alternative that we are very pleased with.”

      Editing by Steve Gorman, Cynthia Johnston and Lisa Shumaker
      Our Standards: The Thomson Reuters Trust Principles.


      MORE FROM REUTERS




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...   7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 4 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 5 of 8


      MORE FROM REUTERS                             P A I D P R O M O T I O N A L L IPromoted
                                                                                     NKS      by Dianomi
      Rich get richer,       Boeing pledges $100    Fast & Cheap Online          2019's Standout
      everyone else not so   million to help 737    Degrees For Seniors          Business Credit Cards
      much in record U.S.    MAX crash families     Sponsored by Education |     - Deals That Outshine
      expansion 02 Jul       03 Jul                 Sponsored Links              The Rest
                                                                                 Sponsored by NerdWallet
      Netanyahu says           Morgan's 'tea-sipping'
      Trump knew in            World Cup celebration Top 9 Best Balance       An Unbelievable Card
      advance of Israel's Iran causes a stir 03 Jul   Transfer Credit Cards Has 0% Interest Until
      archive mission 02 Jul                          of 2019                 2021
                               Locked out of China,
                                                      Sponsored by            Sponsored by
                               U.S. pork producers
                                                      CompareCards.com        CompareCards.com
                               sniff out new buyers
                               02 Jul                 The fact that this card
                                                      has no annual fee is
                                                      nuts
                                                    Sponsored by The Ascent by
                                                    The Motley Fool




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...              7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 5 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 6 of 8


      PAID PROMOTIONAL LINKS                                                            Promoted by Dianomi

                         Cardholders can secure                                 Transfer Your Debt And
                         $1,148 of value with no                                Pay 0 Interest Until 2021
                         annual fee                                             CompareCards.com
                         The Ascent by The Motley Fool



                         Buy and hold these 6                                   Turn $100 into Fortune
                         stocks to generate steady                              Without Risking a Dime
                         income in retirement.                                  in the Stock Market
                         Liberty Through Wealth                                 Crowdability



                         Over 62? This Loophole                                 Which Travel Card Has
                         Could Change Your                                      The Most Valuable Miles?
                         Retirement Forever                                     NerdWallet
                         Saint Paul Research



      Retirement Guru Shows How He Turned                Online Degrees: Current Prices Might Shock
      $4,600 to $460,164 Trading Options                 You
      TradeWins                                          Education | Sponsored Links


      Fast, simple, secure remote computer access        A solid framework can help you build
      for individuals and teams.                         portfolios with confidence.
      Business.com                                       Fidelity Investments


      $500,000 in Term Life Coverage Starting at         Motley Fool Issues Rare “All In” Buy Alert
      $13.42/month                                       The Motley Fool
      AIG Direct




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...           7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 6 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 7 of 8




      Apps Newsletters     Advertise with Us   Advertising Guidelines   Cookies   Terms of Use
      Privacy




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...    7/3/2019
Tuna companies to pay $3.3 million to settle skimping claims - Reuters    Page 7 of 7
         Case 3:18-cr-00203-EMC Document 218-19 Filed 07/23/19 Page 8 of 8




      All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.
      © 2019 Reuters. All Rights Reserved.




https://www.reuters.com/article/us-usa-tunafish-california/tuna-companies-to-pay-3-3-milli...             7/3/2019
